694 N.W.2d 556 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST James W. MOEN, a Minnesota Attorney, Registration No. 160349.
No. A04-1071.
Supreme Court of Minnesota.
March 28, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent James W. Moen has committed professional misconduct warranting public discipline, namely, respondent committed wire fraud and was convicted of the above offenses in federal court. Respondent was sentenced to pay $200,000 in restitution and placed on probation for 18 months. Respondent's misconduct violated Minn. R. Prof Conduct 8.4(b) and (c).
Respondent admits his conduct violated the Minnesota Rules of Professional Conduct, *557 waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is an indefinite suspension, effective as of the date of this order, to run concurrent with the term of respondent's criminal probation; and payment of $900 in costs and disbursements pursuant to Rule 24, RLPR. The parties further recommend that the reinstatement hearing provided for in Rule 18, RLPR, not be waived and that reinstatement be conditioned upon: (1) payment of costs in the amount of $900 plus interest under Rule 24, RLPR; (2) compliance with Rule 26, RLPR; (3) successful completion of the professional responsibility portion of the bar examination under Rule 18(e), RLPR; and (4) satisfaction of the continuing legal education requirements pursuant to Rule 18(c), RLPR. Finally, the parties recommend that respondent be permitted to file a petition for reinstatement on or after May 1, 2005, but in no event may respondent be reinstated prior to the completion of his criminal probation.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent James W. Moen is indefinitely suspended from the practice of law for the term of his criminal probation subject to the conditions stated in this order, and that he shall pay $900 in costs plus interest under Rule 24, RLPR.
BY THE COURT:
/s/Russell A. Anderson
Associate Justice